            CASE 0:21-mc-00006-MJD-BRT Doc. 1 Filed 01/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                            Case No. 21-mc-__________
                Plaintiff,
                                                       STIPULATION TO EXTEND
        v.                                                 TIME TO COMMENCE
                                                         JUDICIAL FORFEITURE
 $13,218.00 IN U.S. CURRENCY,                                    PROCEEDINGS
                Defendant,

        and

 DEANDRE ONEIL JACKMAN,

                Claimant.

       The Plaintiff and the Claimant stipulate, pursuant to 18 U.S.C. § 983(a)(3)(A), to

extend the time in which the Plaintiff is required to file a Complaint for Forfeiture or to

obtain an Indictment alleging forfeiture until February 11, 2021.

       1.       On or about March 11, 2020, the Minneapolis/St. Paul International Airport

Police (“APD”) and members of the United States Drug Enforcement Administration

(“DEA”) seized $13,218.00 in U.S. Currency from the Claimant.

       2.       The DEA commenced administrative forfeiture proceedings for the

Defendant Currency and sent written notice to all known interested parties of its intent to

forfeit the currency.

       3.       On November 12, 2020, Deandre Oneil Jackman filed a claim for the

Defendant Currency through his attorney, Craig E. Cascarano.
            CASE 0:21-mc-00006-MJD-BRT Doc. 1 Filed 01/22/21 Page 2 of 2




       4.       The time has expired for any other person to file a claim for the Defendant

Currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no other claims for any portion of the

currency have been received from any other individual or entity.

       5.       Under 18 U.S.C. § 983(a)(3)(A), the government has 90 days after a claim

has been filed in an administrative action to bring a civil complaint for forfeiture, “except

that a court in the district in which the complaint will be filed may extend the period for

filing a complaint for good cause shown or upon agreement of the parties.”

       6.       The parties agree to extend the deadline under 18 U.S.C. § 983(a)(3) for filing

a judicial forfeiture proceeding with respect to the Defendant Currency until April 12, 2021

in order to allow time for settlement discussions.

Dated: January 22, 2021                            ERICA H. MacDONALD
                                                   United States Attorney

                                                     s/ Quinn Hochhalter
                                                   BY: QUINN HOCHHALTER
                                                   Assistant U.S. Attorney
                                                   Attorney ID No. 07791ND
                                                   600 United States Courthouse
                                                   300 South Fourth Street
                                                   Minneapolis, MN 55412
                                                   Phone: 612-664-5600
                                                   QHochhalter@usdoj.gov

Date: January 22, 2021                             CASCARANO LAW OFFICE

                                                     s/ Quinn Hochhalter on behalf of Craig
                                                   E. Cascarano
                                                   CRAIG E. CASCARANO, Esq.
                                                   Attorney ID No. 15544
                                                   150 South Fifth Street, Suite 2860
                                                   Minneapolis, MN 55402
                                                   612-333-6603
                                                   Attorney for Claimant
                                                   Deandre Oneil Jackman

                                               2
